                            UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF WISCONSIN



         UNITED STATES OF AMERICA

                           v.                                                  HEARING

                  XENGXAI YANG                                              Case No. 19-CR-67


HONORABLE WILLIAM C. GRIESBACH presiding                                           Time Called: 11:00 am
Proceeding Held: June 14, 2019                                                  Time Concluded: 11:14 am
Deputy Clerk: Lori                                                                        Tape: 061419

Appearances:

UNITED STATES OF AMERICA by:                              Andrew J. Maier
XENGXAI YANG, in person and by:                           Kevin D. Musolf
US PROBATION OFFICE by:
INTERPRETER: None                                         ☐ Interpreter Sworn


The matter was scheduled for a Final Pretrial today. Defendant filed a [8] Motion to adjourn trial and Notice of
insanity defense on 6/11/19.

Mr. Musolf updates the Court as to the status of the case and his concerns.
Mr. Musolf orally motions to have late insanity defense filing accepted by the Court.
Counsel is still attempting to obtain work related records that may be applicable to defense.
Mr. Musolf informs the Court the government will be requesting a psychological evaluation. Mr. Musolf informs
the Court that defendant will fully cooperate in an evaluation. Mr. Musolf will facilitate the records to examiner
in timely fashion and addresses that family members may have valuable input for an evaluation.

Mr. Maier refers to information in discovery where the defendant “hears voices” that would support obtaining an
examination of defendant. Mr. Maier requests the evaluation be performed by the Bureau of Prisons.

The Court and parties discuss who will perform the evaluation, so it is done in a timely fashion.

The Court GRANTS the motion to adjourn trial and the 7/1/19 jury trial is removed from the court’s
calendar. The Court GRANTS the late defense filing by defendant. The Court will order the examination.
The Court will look into commitment or the Court may appoint a local psychologist to perform the
evaluation.

Defendant is remanded to the custody of the marshals.
